UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1088


JOHN JOSEPH LAFFITEAU, MBA, MSA, MS in Economics,

                Plaintiff - Appellant,

          v.

MANAGEMENT AND LEGAL AGENTS FOR CAMELOT INN,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:09-cv-00155-H)


Submitted:   June 1, 2010                     Decided:   June 7, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Joseph Laffiteau, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John J. Laffiteau appeals the district court’s order

accepting     the   recommendation   of   the   magistrate   judge   and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      Laffiteau v. Mgmt. & Legal Agents, No.

4:09-cv-00155-H (E.D.N.C. Dec. 11, 2009).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                               AFFIRMED




                                     2